DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on 7 March 2022 has been entered. Claim(s) 1-18 remain pending in this application. Claims 15-18 are new.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Criswell (U.S. Patent No. 5,217,187), hereinafter Criswell, in view of Kiphart (U.S. Patent No. 3,017,746), hereinafter Kiphart, as evidenced by Wikipedia (Non-Patent Literature – Wikipedia – Propellant Mass Fraction), hereinafter Wikipedia, and Place (Foreign Publication WO 01/14705), hereinafter Place.

Regarding Independent Claim 1, Criswell disclose a solid propellant auxiliary booster (12) intended to be attached to the main body of a launcher (Intended use – It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex paste Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) – However, as shown in Figure 6 – the booster, 12, is attached to the launcher, 10), the booster comprising a cylindrical body (50) extending in a longitudinal direction (Figure 6 – the cylindrical body extends up and down, as seen in Figure 6, which is a longitudinal direction) between a rear zone a rear zone (Figure 6 – the rear zone is the area that includes the bottom half of the cylindrical body, 50, and the cylindrical body, 50, extends from the front face, 52, to the rear zone) in communication with a nozzle (Figure 6 – the rear zone is connected and therefore in communication with the nozzle, 56) and a front face (52) formed by a conical structure (Figure 6 – the front face, 52, is a cone shape) connected to the cylindrical body of the booster (Figure 6 – the front face, 52, is a conical structure connected to the cylindrical body, 50), the cylindrical body delimiting a first internal volume (Column 7, Lines 30-38 – the cylindrical portion contains solid propellant therefore the body delimits a first internal volume for the propellant) and the conical structure of the front face delimiting a second internal volume (Column 7, lines 30-38 – the conical structure may contain components and therefore delimits a second internal volume), said auxiliary booster containing a solid propellant charge (Column 7, Lines 21-32 – the booster contains a solid propellant charge), wherein the auxiliary booster also comprises an ignition device of the solid propellant charge (Column 7, Lines 21-38 – the solid propellant of the booster, 12, is used to generate power during launch and therefore must include an ignition device to ignite the solid propellant charge to generate the power). 
Criswell does not explicitly disclose wherein the first internal volume of the cylindrical body communicates with the second internal volume of the conical structure, in that the solid propellant charge is present both in the first and second internal volumes and the ignition device of the solid propellant charge present at the rear zone of the auxiliary booster, wherein an entirety of the ignition device is in the vicinity of and exterior to the nozzle, the entirety of ignition device being held between a rear end of the solid propellant charge and the nozzle, in the longitudinal direction, wherein the ignition device is coupled to an inner circumferential wall of the auxiliary booster.
However, Kiphart teaches a disposable solid propellant engine (Column 1, Lines 8-9 and Lines 28-30, Figures 1 and 3) with a cylindrical body (11) with a first internal volume (Figure 1 – the cylindrical body has an internal volume) and a front face (12 or the left side of the booster as shown in Figure 3) with a second internal volume (Figure 1 – the front face has an internal volume) and a solid propellant charge (14 and 14a or 22 and 22a) wherein the first internal volume of the cylindrical body communicates with the second internal volume of the front face (Figure 1 – the internal volumes of the front face and the cylindrical body are in communication to form one internal volume of the engine), in that the solid propellant charge is present both in the first and second internal volumes (Figure 1 – the solid propellant charge, 22 and 22a, is present in both the first and second internal volumes).
Therefore it would have been obvious to one of ordinary skill in the art before to have modified the invention of Criswell to include the first internal volume of the cylindrical body communicates with the second internal volume of the conical structure, in that the solid propellant charge is present both in the first and second internal volumes, as taught by Kiphart, in order to  increase the propellant mass fraction of the booster rocket thereby increasing the efficiency of the design by making the booster include less non-propellant mass relative to the propellant mass since the propellant extends throughout the booster (Wikipedia – Paragraph 4).
	Criswell in view of Kiphart, as evidenced by Wikipedia, do not disclose the ignition device of the solid propellant charge present at the rear zone of the auxiliary booster, wherein an entirety of the ignition device is in the vicinity of and exterior to the nozzle, the entirety of ignition device being held between a rear end of the solid propellant charge and the nozzle, in the longitudinal direction, in the longitudinal direction, wherein the ignition device is coupled to an inner circumferential wall of the auxiliary booster.
	However, Place teaches a rocket motor (Abstract) with an ignition device (16 – Page 8, Lines 5-9 – the ignition device is the laser attached to the guides, 16) and a nozzle (8) the ignition device of the solid propellant charge present at the rear zone of the rocket motor (Figure 1 – the ignition device, 16, is at the rear zone of the rocket motor), wherein an entirety of the ignition device is in the vicinity of and exterior to the nozzle (Figure 1 – the entire ignition device is next to but not in the nozzle, 8, and therefore exterior to the nozzle), the entirety of ignition device being held between a rear end of the solid propellant charge and the nozzle, in the longitudinal direction (Figure 1 – the ignition device, 14 and 16, is between the aft face of the solid propellant, 36, and the nozzle, 12, in the longitudinal /vertical direction), wherein the ignition device is coupled to an inner circumferential wall of the auxiliary booster (Figure 1 - the ignition device is coupled to the inner surface of the circumferential wall, 4,).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Criswell in view of Kiphart, as evidenced by Wikipedia, by using a vapour deposited pyrotechnic material on the propellant and making the ignition device of the solid propellant charge a laser that is present at the rear zone of the auxiliary booster, wherein an entirety of the ignition device is in the vicinity of and exterior to the nozzle, the entirety of ignition device being held between a rear end of the solid propellant charge and the nozzle, in the longitudinal direction, wherein the ignition device is coupled to an inner circumferential wall of the auxiliary booster, as taught by Place, in order to provide an ignition system that has reliable and consistent ignition of the propellant and ignites substantially all of the surface of the propellant very rapidly and approximately at the same time (Place – Page 3, Lines 8-16).

Regarding Claim 3, Criswell in view of Kiphart, as evidenced by Wikipedia, and Place disclose the invention as claimed and discussed above. Criswell in view of Kiphart, as evidenced by Wikipedia, and Place, as discussed so far, do not disclose wherein the cylindrical body and the conical structure of the front face are of organic matrix composite material.
However, Kiphart teaches wherein the cylindrical body and the front face are of organic matrix composite material (Figure 3 - Column 2, Lines 51-55 and Column 3, Lines 21-23 – the cylindrical body and front face are made of organic rubber matrix fiber composite material).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Criswell in view of Kiphart, as evidenced by Wikipedia, and Place such that the cylindrical body and the conical structure of the front face are of organic matrix composite material, as taught by Kiphart, in order to reduce the hazard to life and property if jettisoned and reduce the weight of the motor (Kiphart – Column 1, Lines 19-27).

Regarding Claim 4, Criswell in view of Kiphart, as evidenced by Wikipedia, and Place disclose the invention as claimed and discussed above. Criswell in view of Kiphart, as evidenced by Wikipedia, and Place, as discussed so far, do not disclose wherein the cylindrical body is of composite material and the front face of metallic material.
However, Kiphart teaches wherein the cylindrical body is of composite material (Figure 1 – Column 2, Lines 33-35 and Column 3, Lines 21-23 – the cylindrical body, 11, is made of an organic rubber matrix fiber composite material) and the front face of metallic material (Figure 1 – Column 2, Line 22 – the front face, 12, is metal).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Criswell in view of Kiphart, as evidenced by Wikipedia, and Place such that the cylindrical body is of composite material and the front face of metallic material, as taught by Kiphart, in order to reduce the amount of metal thereby reducing the hazard to life and property if jettisoned and reduce the weight of the motor (Kiphart – Column 1, Lines 19-27).

Regarding Independent Claim 14, Criswell discloses a solid propellant auxiliary booster (12) intended to be attached to the main body of a launcher (Intended use – It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex paste Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) – However, as shown in Figure 6 – the booster, 12, is attached to the launcher, 10), the booster comprising a cylindrical body (Figure 6 – the top half of the body, 50, is the cylindrical body), a front face (52), and a rear zone (Figure 6 – the rear zone is the area that includes the bottom half of the body, 50), the cylindrical body extending in a longitudinal direction (Figure 6 – the cylindrical body extends up and down, as seen in Figure 6, which is a longitudinal direction) between a rear zone (Figure 6 – cylindrical body extends from the front face, 52, through the rear zone) in communication with a nozzle (Figure 6 – the rear zone is connected to and therefore in communication with the nozzle, 56) and a front face (52) formed by a conical structure (Figure 6 – the front face, 52, is a cone shape) connected to the cylindrical body of the booster (Figure 6 – the front face, 52, is a conical structure connected to the cylindrical body, 50), the cylindrical body delimiting a first internal volume (Column 7, Lines 30-38 – the cylindrical portion contains solid propellant therefore the body delimits a first internal volume for the propellant) and the conical structure of the front face delimiting a second internal volume (Column 7, lines 30-38 – the conical structure may contain components and therefore delimits a second internal volume), said auxiliary booster containing a solid propellant charge (Column 7, Lines 21-32 – the booster contains a solid propellant charge), wherein the auxiliary booster also comprises an ignition device of the solid propellant charge (Column 7, Lines 21-38 – the solid propellant of the booster, 12, is used to generate power during launch and therefore must include an ignition device to ignite the solid propellant charge to generate the power), wherein the rear zone is between the cylindrical body and the nozzle (Figure 6 – the rear zone/bottom half of the body, 50, is between the nozzle, 56, and the cylindrical body/top half of the body, 50).
Criswell does not explicitly disclose wherein the first internal volume of the cylindrical body communicates with the second internal volume of the conical structure, in that the solid propellant charge is present both in the first and second internal volumes and wherein an entirety of the ignition device is present at the rear zone of the auxiliary booster and exterior to the nozzle, the entirety of the ignition device being held between a rear end of the solid propellant charge and the nozzle, in the longitudinal direction wherein the ignition device is coupled to an inner circumferential wall of the auxiliary booster.
However, Kiphart teaches a disposable solid propellant engine (Column 1, Lines 8-9 and Lines 28-30, Figures 1 and 3) with a cylindrical body (11) with a first internal volume (Figure 1 – the cylindrical body has an internal volume) and a front face (12 or the left side of the booster as shown in Figure 3) with a second internal volume (Figure 1 – the front face has an internal volume) and a solid propellant charge (14 and 14a or 22 and 22a) wherein the first internal volume of the cylindrical body communicates with the second internal volume of the front face (Figure 1 – the internal volumes of the front face and the cylindrical body are in communication to form one internal volume of the engine), in that the solid propellant charge is present both in the first and second internal volumes (Figure 1 – the solid propellant charge, 22 and 22a, is present in both the first and second internal volumes).
Therefore it would have been obvious to one of ordinary skill in the art before to have modified the invention of Criswell to include the first internal volume of the cylindrical body communicates with the second internal volume of the conical structure, in that the solid propellant charge is present both in the first and second internal volumes, as taught by Kiphart, in order to increase the propellant mass fraction of the booster rocket thereby increasing the efficiency of the design by making the booster include less non-propellant mass relative to the propellant mass since the propellant extends throughout the booster (Wikipedia – Paragraph 4).
	Criswell in view of Kiphart do not disclose wherein an entirety of the ignition device is present at the rear zone of the auxiliary booster and exterior to the nozzle, the entirety of the ignition device being held between a rear end of the solid propellant charge and the nozzle, in the longitudinal direction.
However, Place teaches a rocket motor (Abstract) with an ignition device (16 – Page 8, Lines 5-7) and a nozzle (8) the ignition device of the solid propellant charge present at the rear zone of the rocket motor (Figure 1 – the ignition device, 16, is at the rear zone of the rocket motor), wherein an entirety of the ignition device is in the vicinity of and exterior to the nozzle (Figure 1 – the entire ignition device is next to but not in the nozzle, 8, and therefore exterior to the nozzle), the entirety of ignition device being held between a rear end of the solid propellant charge and the nozzle, in the longitudinal direction (Figure 1 – the ignition device, 14 and 16, is between the aft face of the solid propellant, 36, and the nozzle, 12, in the longitudinal /vertical direction), wherein the ignition device is coupled to an inner circumferential wall of the auxiliary booster (Figure 1 - the ignition device is coupled to the inner surface of the circumferential wall, 4,).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Criswell in view of Kiphart by using a vapour deposited pyrotechnic material on the propellant and making the ignition device of the solid propellant charge a laser that is present at the rear zone of the auxiliary booster, wherein an entirety of the ignition device is in the vicinity of and exterior to the nozzle, the entirety of ignition device being held between a rear end of the solid propellant charge and the nozzle, in the longitudinal direction, in the longitudinal direction, wherein the ignition device is coupled to an inner circumferential wall of the auxiliary booster, as taught by Place, in order to provide an ignition system that has reliable and consistent ignition of the propellant and ignites substantially all of the surface of the propellant very rapidly and approximately at the same time (Place – Page 3, Lines 8-16).
	
Regarding Claim 15, Criswell in view of Kiphart and Place disclose the invention as claimed and discussed above. Criswell further discloses a front coupling device (42) and a rear coupling device (75), wherein the front coupling device and the rear coupling device allow attachment of the auxiliary booster to a main body of a launcher (Figure 6 – the front and rear coupling devices, 42 and 75, respectively, attach the booster rocket, 12, to the main structure/body of the launcher, 10).

Regarding Claim 18, Criswell in view of Kiphart and Place disclose the invention as claimed and discussed above. Criswell further discloses a front coupling device (42) and a rear coupling device (75), wherein the front coupling device and the rear coupling device allow attachment of the auxiliary booster to a main body of a launcher (Figure 6 – the front and rear coupling devices, 42 and 75, respectively, attach the booster rocket, 12, to the main structure/body of the launcher, 10).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Criswell in view of Kiphart and Place as applied to claims 1 above, and further in view of Knight (U.S. Patent No. 7,254,936), hereinafter Knight.

Regarding Claim 2, Criswell in view of Kiphart and Place disclose the invention as claimed and discussed above. Criswell in view of Kiphart and Place do not disclose wherein the cylindrical body and the conical structure of the front face are of metallic material.
However, Knight teaches a solid propellant rocket (Abstract, Line 1) with a casing (Figure 4, Element 170) wherein the casing is made of a metallic material (Column 20, Lines 6-10 – the casing, 170 is metal).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Criswell in view of Kiphart and Place by making the casing, i.e. the cylindrical body and conical structure of the front face of Criswell in view of Kiphart and Place, of a metallic material, as taught by Knight in order to be sturdy enough to remain intact during the engine operation (Knight – Column 2, Lines 6-10).

Claims 5-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S. Patent No. 4,790,499), hereinafter Taylor, in view of Kiphart, as evidenced by Wikipedia, Place and Smith (U.S. Patent No. 5,206,989), hereinafter Smith.

Regarding Independent Claim 5, Taylor discloses a manufacturing method of a solid propellant auxiliary booster (Figure 15 – Stage I) intended to be attached to the main body of a launcher (Figure 15 – the booster is attached to the main body of the launcher, 74 and 75), the booster comprising a cylindrical body extending in a longitudinal direction (Figure 15 – booster has a cylindrical body extending up and down along a longitudinal axis of the booster)  between i) a rear zone in communication with a nozzle (Figure 15 – the bottom portion of the booster is a rear zone with a nozzle), and ii) a front face formed by a conical structure connected to the cylindrical body of the booster (Figure 15 – the front face is the top portion of the booster and has a conical shape), the cylindrical body delimiting a first internal volume (Figure 15 – the cylindrical body defines a first volume) and the conical structure of the front face delimiting a second internal volume (Figure 15 – the conical structure defines an interior volume), said auxiliary booster containing a solid propellant charge (Figure 15 – the booster has a solid propellant charge within the booster), wherein the method comprises the production of an assembly comprising the cylindrical body and the conical structure forming the front face of the booster (Figure 15 – the booster rocket is assembled as shown and therefore there is a method of production that includes the forming the booster cylindrical body and conical structure).

    PNG
    media_image1.png
    892
    686
    media_image1.png
    Greyscale

Figure 1 - Annotated Figure from Taylor
Taylor does not disclose the rear zone including an ignition device, the first internal volume of the cylindrical body communicating with the second internal volume of the conical structure, wherein the solid propellant charge is present both in the first and second internal volumes, and in that the ignition device of the solid propellant charge is placed at the rear zone of the auxiliary booster and an entirety of the ignition device is placed in the vicinity of and exterior to the nozzle, the entirety of the ignition device being held between a rear end of the solid propellant charge and the nozzle, in the longitudinal direction, wherein the rear zone and the nozzle are coupled to the cylindrical body after the solid propellant charge is delivered to the cylindrical body and the conical structure.
However, Kiphart teaches a disposable solid propellant engine (Column 1, Lines 8-9 and Lines 28-30, Figures 1 and 3) with a cylindrical body (11) with a first internal volume (Figure 1 – the cylindrical body has an internal volume) and a front face (12 or the left side of the booster as shown in Figure 3) with a second internal volume (Figure 1 – the front face has an internal volume) and a solid propellant charge (14 and 14a or 22 and 22a) wherein the first internal volume of the cylindrical body communicates with the second internal volume of the front face (Figure 1 – the internal volumes of the front face and the cylindrical body are in communication to form one internal volume of the engine), in that the solid propellant charge is present both in the first and second internal volumes (Figure 1 – the solid propellant charge, 22 and 22a, is present in both the first and second internal volumes).
Therefore it would have been obvious to one of ordinary skill in the art before to have modified the invention of Criswell to include the first internal volume of the cylindrical body communicates with the second internal volume of the conical structure, in that the solid propellant charge is present both in the first and second internal volumes, as taught by Kiphart, in order to increase the propellant mass fraction of the booster rocket thereby increasing the efficiency of the design by making the booster include less non-propellant mass relative to the propellant mass since the propellant extends throughout the booster (Wikipedia – Paragraph 4).
Taylor in view of Kiphart, as evidenced by Wikipedia, do not disclose the rear zone including an ignition device, and in that the ignition device of the solid propellant charge is placed at the rear zone of the auxiliary booster and an entirety of the ignition device is placed in the vicinity of and exterior to the nozzle, the entirety of the ignition device being held between a rear end of the solid propellant charge and the nozzle, in the longitudinal direction, wherein the rear zone and the nozzle are coupled to the cylindrical body after the solid propellant charge is delivered to the cylindrical body and the conical structure.
However, Place teaches a rocket motor (Abstract) with an ignition device (16 – Page 8, Lines 5-9 – the ignition device is the laser connected to the guides, 16) and a nozzle (8) the rear zone including the ignition device (Figure 1 – the ignition device, 16, is at the rear zone of the rocket motor), and in that the ignition device of the solid propellant charge is placed at the rear zone of the rocket (Figure 1 – the ignition device, 16, is at the rear zone of the rocket motor) and an entirety of the ignition device is placed in the vicinity of and exterior to the nozzle (Figure 1 – the entire ignition device is next to but not in the nozzle, 8, and therefore exterior to the nozzle), the entirety of the ignition device being held between a rear end of the solid propellant charge and the nozzle, in the longitudinal direction (Figure 1 – the ignition device, 16, is between the aft face of the solid propellant, 36, and the nozzle, 12, in the longitudinal /vertical direction).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Taylor in view of Kiphart, as evidenced by Wikipedia,  by using a vapour deposited pyrotechnic material on the propellant and making the ignition device of the solid propellant charge a laser that is place at the rear zone of the auxiliary booster and an entirety of the ignition device is placed in the vicinity of and exterior to the nozzle, the entirety of the ignition device being held between a rear end of the solid propellant charge and the nozzle, in the longitudinal direction, as taught by Place, in order to provide an ignition system that has reliable and consistent ignition of the propellant and ignites substantially all of the surface of the propellant very rapidly and approximately at the same time (Place – Page 3, Lines 8-16).
Taylor in view of Kiphart, as evidenced by Wikipedia,  and Place do not disclose wherein the rear zone and the nozzle are coupled to the cylindrical body after the solid propellant charge is delivered to the cylindrical body and the conical structure.
However, Smith teaches a method of making a rocket motor (Title) with a rear zone and nozzle (102) that is installed to a casing (18) after the solid propellant charge is delivered to the casing (Column 6, Lines 52-68 – the rear zone and nozzle, 102, is installed after the casing, 18, is loaded with propellant grains). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Taylor in view of Kiphart, as evidenced by Wikipedia,  and Place to such that the rear zone and the nozzle are coupled to the cylindrical body after the solid propellant charge is delivered to the cylindrical body and the conical structure, as taught by Smith, in order to allow for proof testing and inspection of the bonds in the rocket (Smith - Column 6, Lines 65-68).

Regarding Claim 6, Taylor in view of Kiphart, as evidenced by Wikipedia, Place and Smith disclose the invention as claimed and discussed above. Taylor further discloses the conical structure being attached to the upstream end of the cylindrical body (Figure 15 – the conical structure is attached to the top/upstream end of the cylindrical body).
Taylor in view of Kiphart, as evidenced by Wikipedia, Place and Smith, as discussed so far do not disclose the cylindrical body and the conical structure of the front face are produced of metallic material.
However, Smith further teaches the casing of the rocket is produced of metallic material (Column 3, Lines 7-9 – the casing, 18, is made of metallic material).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Taylor in view of Kiphart, as evidenced by Wikipedia, Place and Smith by making the cylindrical body and the conical structure of the front face being produced of metallic material, as taught by Smith, in order to provide a case that has adequate strength and stiffness (Smith – Column 3, Lines 7-9).

Regarding Claim 7, Taylor in view of Kiphart, as evidenced by Wikipedia, Place and Smith disclose the invention as claimed and discussed above.
Taylor further discloses each of the cylindrical body and the conical structure  is charged with solid propellant before or after their assembly (Figure 15 – the casing is charged/loaded propellant therefore it is charged either before or after assembly; further it is noted that the claim limitation only requires that the casing is charged with propellant since it includes both of the only two options of before or after assembly).

Regarding Claim 9, Taylor in view of Kiphart, as evidenced by Wikipedia, Place and Smith disclose the invention as claimed and discussed above. Taylor in view of Kiphart, as evidenced by Wikipedia, Place and Smith, as discussed above, do not disclose wherein the assembly comprising the cylindrical body and the conical structure of the front face is produced from organic matrix composite material on a mandrel corresponding to the shape of said assembly.
However, Smith teaches where the assembly comprising the casing is produced from matrix composite material (Column 3, Lines 7-18 – the casing, 18, is made from a matrix composite material) on a mandrel corresponding to the shape of said assembly (Column 6, Lines 42-50 – the casing is formed by the matrix composite material wound on a mandrel in the desired shape).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Taylor in view of Kiphart, as evidenced by Wikipedia, Place and Smith by making the assembly comprising the cylindrical body and the conical structure of the front face is produced from matrix composite material on a mandrel corresponding to the shape of said assembly, as taught by Smith, in order to provide a case with adequate strength and stiffness (Smith – Column 3, Lines 7-9).
Taylor in view of Kiphart, as evidenced by Wikipedia, Place and Smith do not disclose the matrix being an organic matrix.
However, Kiphart teaches that it is known to make a solid propellant engine (Column 1, Lines 8-9 and Lines 28-30, Figures 1 and 3) with a casing (11 and 12) of organic matrix composite material (Figure 3 – Column 2, Lines 51-55 and Column 3, Lines 21-23 – the cylindrical body and front face are made of organic rubber matrix fiber composite material) thus organic matrix materials are known for their suitability in casings for rocket engines.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the matrix composite material an organic matrix composite material since it has been held that the selection of a known material (in the present case an organic matrix, i.e. organic rubber matrix) based on its suitability for its intended use (providing a matrix for a matrix composite material) would have been an obvious extension of prior art teachings. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07.

Regarding Claims 10, Taylor in view of Kiphart, as evidenced by Wikipedia, Place and Smith disclose the invention as claimed and discussed above. Taylor in view of Kiphart, as evidenced by Wikipedia, Place and Smith, as discussed so far, do not disclose wherein the assembly comprising the cylindrical body and the conical structure of the front face is produced of organic matrix composite material, the conical structure being attached by mechanical connection to the upstream end of the cylindrical body.
However, Kiphart teaches a solid propellant engine (Column 1, Lines 8-9 and Lines 28-30, Figure 1) with a cylindrical body (11) and a front face (Figure 1 – Column 2, Lines 30-38 – the front face includes the plate, 12) wherein the assembly comprising the cylindrical body and the front face is produced from organic matrix composite material (Figure 1 – Column 2, Lines 30-38 and Column 3, Lines 21-23 – the cylindrical body and a wrapping of the front plate are made of organic rubber matrix fiber composite material therefore the assembly that includes the front face and cylindrical body is produced using organic matrix composite material), the front face being attached by mechanical connection to the upstream end of the cylindrical body (Figure 1 – Column 2, Lines 30-38 – the front face is connected to the left/upstream end of the cylindrical body by the wrapping of the composite around the front face, therefore the front face is wound in/trapped by the composite covering which is a type of mechanical connection).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Taylor in view of Kiphart, as evidenced by Wikipedia, Place and Smith such that the cylindrical body and the conical structure of the front face, of Taylor, is produced of organic matrix composite material, the conical structure being attached by mechanical connection to the upstream end of the cylindrical body, as taught by Kiphart, in order to reduce the hazard to life and property if jettisoned and reduce the weight of the motor (Kiphart – Column 1, Lines 19-27).

Regarding Claim 11, Taylor in view of Kiphart, as evidenced by Wikipedia, Place and Smith disclose the invention as claimed and discussed above. Taylor in view of Kiphart, as evidenced by Wikipedia, Place and Smith, as discussed so far, do not disclose wherein the cylindrical body is produced of organic matrix composite material while the conical structure of the front face is produced of metallic material, the conical structure being attached by mechanical connection to the upstream end of the cylindrical body.
However, Kiphart teaches a solid propellant engine (Column 1, Lines 8-9 and Lines 28-30, Figures 1 and 3) with a cylindrical body (11) and a front face (12 or the left side of the booster as shown in Figure 3) wherein the cylindrical body is produced of organic matrix composite material (Figure 1 – Column 2, Lines 33-35 and Column 3, Lines 21-23 – the cylindrical body, 11, is made of an organic rubber matrix fiber composite material) while the front face is produced of metallic material (Figure 1 – Column 2, Line 22 – the front face, 12, is metal), the front face being attached by mechanical connection to the upstream end of the cylindrical body (Figure 1 – Column 2, Lines 30-38 – the front face is cemented to the cylindrical propellant, 14 and 14a, and then wrapped by the organic matrix fiber composite, therefore the front face is mechanically connected to the left end/upstream end of the cylindrical body).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Taylor in view of Kiphart, as evidenced by Wikipedia, Place and Smith such that the cylindrical body is produced of organic matrix composite material while the conical structure of the front face, or Taylor, is produced of metallic material, the conical structure, of Taylor, being attached by mechanical connection to the upstream end of the cylindrical body, as taught by Kiphart, in order to reduce the amount of metal thereby reducing the hazard to life and property if jettisoned and reduce the weight of the motor (Kiphart – Column 1, Lines 19-27).

Regarding Claim 12, Taylor in view of Kiphart, as evidenced by Wikipedia, Place and Smith disclose the invention as claimed and discussed above. 
Taylor further discloses each of the cylindrical body and the conical structure is charged with solid propellant before or after their assembly (Figure 15 – the casing is charged/loaded propellant therefore it is charged either before or after assembly; further it is noted that the claim limitation only requires that the casing is charged with propellant since it includes both of the only two options of before or after assembly).

Regarding Claim 16, Taylor in view of Kiphart, as evidenced by Wikipedia, Place and Smith disclose the invention as claimed and discussed above.
Taylor further discloses the auxiliary booster further comprises a front coupling device (Figure 15 – a coupling device is present at the front of the booster that attaches the booster to the main body of the launcher – See annotated figure below for clarification) and a rear coupling device (Figure 15 – a coupling device is present at the rear of the booster that attaches the booster to the main body of the launcher – See annotated figure below for clarification), wherein the front coupling device and the rear coupling device allow attachment of the auxiliary booster to a main body of a launcher (Figure 15 – the coupling devices attach the booster to the main body of the launcher – See annotated figure below for clarification).

Regarding Claim 17, Taylor in view of Kiphart, as evidenced by Wikipedia, Place and Smith disclose the invention as claimed and discussed above.
Place further discloses the ignition device is directly coupled to an inner circumferential wall of the rocket (Figure 1 – the ignition device is located on the inner surface of the circumferential wall of the rocket).
Thus the combination of Taylor in view of Kiphart, as evidenced by Wikipedia, Place and Smith would result in the ignition device being directly coupled to an inner circumferential wall of the auxiliary booster.

    PNG
    media_image1.png
    892
    686
    media_image1.png
    Greyscale

Figure 2 - Annotated Figure from Taylor


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Kiphart, as evidenced by Wikipedia, Place and Smith as applied to claim 7 above, and further in view of Knight (U.S. Patent No. 7,254,936), hereinafter Knight.

Regarding Claim 8, Taylor in view of Kiphart, as evidenced by Wikipedia, Place and Smith disclose the invention as claimed and discussed above but do not disclose wherein the cylindrical body is produced by assembly of a plurality of cylindrical shroud segments, each segment being charged with solid propellant before or after its assembly with another segment.
However, Knight teaches wherein the cylindrical body is produced by assembly of a plurality of cylindrical shroud segments (Figures 3 and 10 – Column 18, Lines 61-64 - the cylindrical body as shown is made a plurality of cylindrical shroud segments, 110), each segment being charged with solid propellant before or after its assembly with another segment (Figure 3 – Column 2, Line 63 – Column 3, Line 3 – the engines/segments are pre-fabricated therefore they are charged before assembly).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Taylor in view of Kiphart, as evidenced by Wikipedia, Place and Smith to include the cylindrical body is produced by assembly of a plurality of cylindrical shroud segments, each segment being charged with solid propellant before or after its assembly with another segment, as taught by Knight, in order to have low cost due to the ease of fabricating a large number of small, simple, inexpensive rocket engines and multi-stage units (Knight – Column 26, Lines 29-33).

Regarding Claim 13, Taylor in view of Kiphart, as evidenced by Wikipedia, Place and Smith disclose the invention as claimed and discussed above. Taylor in view of Kiphart, as evidenced by Wikipedia, Place and Smith do not disclose wherein the cylindrical body is produced by assembly of a plurality of cylindrical shroud segments, each segment being charged with solid propellant before or after its assembly with another segment.
However, Knight teaches wherein the cylindrical body is produced by assembly of a plurality of cylindrical shroud segments (Figures 3 and 10 – Column 18, Lines 61-64 - the cylindrical body as shown is made a plurality of cylindrical shroud segments, 110), each segment being charged with solid propellant before or after its assembly with another segment (Figure 3 – Column 2, Line 63 – Column 3, Line 3 – the engines/segments are pre-fabricated therefore they are charged before assembly).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Taylor in view of Kiphart, as evidenced by Wikipedia, Place and Smith to include the cylindrical body is produced by assembly of a plurality of cylindrical shroud segments, each segment being charged with solid propellant before or after its assembly with another segment, as taught by Knight, in order to have high low cost due to the ease of fabricating a large number of small, simple, inexpensive rocket engines and multi-stage units (Knight – Column 26, Lines 29-33).







Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection set forth herein.

Applicant's arguments, to the extent possible, have been addressed in the body of the rejections at the appropriate locations.

Conclusion
McDonald (U.S. Patent No. 4,840,024) shows an igniter, 36, located at an aft end between the propellant and the nozzle.
Henderson (U.S. Patent No. 3,041,835) shows an igniter, 8, at the aft end of a rocket between the propellant and the nozzle.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741